Citation Nr: 0730341	
Decision Date: 09/26/07    Archive Date: 10/01/07	

DOCKET NO.  06-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a burn of the right lower 
extremity. 

5.  Entitlement to a compensable evaluation for scars of the 
left upper and lower eyelids.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1951 
to June 1953, appealed that decision to the BVA, and the case 
was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed September 1997 RO decision continued the 
denial of service connection for residuals of back and knee 
injuries and for burns of the right knee and ankle.

2.  The evidence associated with the claims file subsequent 
to the September 1997 decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  

3.  A chronic back disorder was not manifested during 
service, or for many years following separation from service, 
and no currently diagnosed back disorder is shown to be 
causally or etiologically related to service, including any 
injury the veteran sustained during service.  

4.  A chronic right knee disorder was not manifested during 
service, or for many years following separation from service, 
and no currently diagnosed right knee disorder is shown to be 
causally or etiologically related to service, including any 
injury the veteran sustained during service.

5.  A chronic right ankle disorder was not manifested during 
service, and any currently diagnosed right ankle disorder is 
not shown to be causally or etiologically related to service.

6.  Burns of the right leg sustained during service were 
acute and transitory in nature and resolved without residual 
disability, and the veteran was not currently shown to have 
residuals of any burns of the right leg.  

7.  Scars of the left upper and lower eyelids are not shown 
to be disfiguring, unstable, painful on examination or 
productive of any limitation of function of the left eye.  


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision, which continued the 
denial of service connection for residuals of back and right 
knee injuries and for burns of the right knee and ankle, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  

2.  The evidence received subsequent to the September 1997 
rating decision is new and material, and the claims for 
service connection for residuals of a back injury, a right 
knee disorder, a right ankle disorder and/or residuals of a 
burn of the right lower extremity are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Residuals of a back injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

4.  A right knee disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).  

5.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

6.  Residuals of a burn of the right lower extremity were not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

7.  The criteria for a compensable evaluation for scars of 
the left upper and lower eyelids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.118 Diagnostic Code 7800 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in December 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection or an increased evaluation be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's decisions, the veteran is not prejudiced by 
the failure to provide him that further information.  

With respect to the notice provided to the veteran in 
connection with his claims for service connection based on 
the submission of new and material evidence, while the RO did 
provide notice to the veteran it would be sufficient were 
these claims being decided by the RO on the merits, since the 
claims before the RO and the Board involve an initial 
determination of whether new and material evidence has been 
submitted to reopen the previously denied claims for service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has specified that a more detailed notice is 
required in such situations.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That more detailed notice was not 
provided to the veteran.  However, in view of the favorable 
decision with respect to whether new and material evidence 
has been submitted, the veteran is not prejudiced by the 
failure to provide him that more detailed notice, and the 
December 2004 notice provided to him satisfies the 
notification obligation in this case.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

Service Connection Claims

By way of background, the veteran's claims for service 
connection have previously been considered by the RO and the 
Board at various times.  A BVA decision dated in June 1990 
considered and affirmed the RO's denials of service 
connection for right knee and right ankle disorders.  In that 
decision the Board found that right knee injury sustained by 
the veteran in service was acute and transitory nature and 
resolved without chronic residual disability.  With respect 
to the claim for service connection for a right ankle 
disorder, the Board found that in denying the claim that a 
right ankle disorder was not present in service.  

A BVA decision dated in May 1991 considered and denied the 
veteran's claim for service connection for residuals of a 
back injury based on his failure to submit new and material 
evidence.  In that decision the Board found that the evidence 
submitted since the most recent denial showed that the 
veteran sustained a chronic on-the-job back injury in March 
1986 after he had sustained an acute injury to his back in 
service.  

Most recently, a decision from the RO dated in September 1997 
confirmed the previous decisions which denied service 
connection for back and right knee injuries and burns of the 
right knee and ankle.  The veteran was notified of that 
decision and of his appellate rights, but did not appeal that 
decision.  As such, the September 1997 RO decision is final.  
The veteran subsequently requested that his claims for 
service connection be reopened. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The evidence associated with the claims file subsequent to 
the RO's September 1997 decision consists of statements and 
hearing testimony from the veteran, as well as VA medical 
records, including the reports of VA examinations performed 
in October 2006.  While the RO initially determined in the 
May 2005 rating decision that the additional evidence was not 
new and material evidence that was sufficient to reopen the 
previously denied claims, the RO indicated in the December 
2006 Supplemental Statement of the Case that after reviewing 
the findings of VA examinations performed in September and 
October 2006, treatment records dated from October 1997 to 
October 2006 and re-reviewing the veteran's entire claims 
file, that new and material evidence had been submitted to 
reopen the previously denied claims.  Since this evidence, 
particularly when combined with the testimony presented by 
the veteran at the May 2007 BVA hearing, contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, that the 
evidence is new and material and sufficient to reopen the 
previously denied claims.  As such, the Board will review the 
veteran's claims for service connection on the merits.  

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities are 
related to his period of active service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the veteran's service medical records discloses 
that the veteran did sustain an injury to his back during 
service.  More specifically, a record dated in February 1953 
shows the veteran was seen for treatment of a diagnosed 
sprained back.  And while the veteran's complete service 
medical records are unavailable, since the National Personnel 
Records Center indicated that service medical records 
pertaining to the veteran, if in their possession, were 
likely destroyed in a fire at their facility in 1973, and the 
record reflecting that the veteran's current claims file 
represents a rebuilt claims file, a September 1978 letter to 
the veteran's then congressional representative indicated 
that service records showed the veteran sustained a fall in 
February 1954 and that X-rays taken at that time were 
negative.  In addition, records of a VA hospitalization of 
the veteran in August 1956 and a special orthopedic 
examination performed in December 1967 found no residuals of 
a back injury.  

Nevertheless, the record does reflect that the veteran 
currently has a low back disorder.  Records of a private 
hospitalization dated in January 1987 showed the veteran 
underwent a bilateral lumbar laminectomy at L4-L5 and removal 
of a herniated L4-L5 intervertebral disc.  In addition, a VA 
examination conducted in May 1987 concluded with pertinent 
diagnoses of low back syndrome and status post laminectomy, 
L5 - S1.  

Thus, the record reflects that the veteran did sustain a back 
injury during service and currently has a low back disorder.  
The remaining question is whether the veteran's currently 
diagnosed back disorder is in any way causally or 
etiologically related to the injury he sustained during 
service.  The veteran was advised of the need to submit 
medical evidence demonstrating such a relationship, but did 
not do so.  However, the RO afforded the veteran a VA 
examination in order to obtain an opinion as to the etiology 
of the veteran's currently diagnosed disorder.  
Unfortunately, this opinion was not supportive of the 
veteran's contentions.  

The September 2006 VA examination report, which included a 
review of all medical records associated with the claims 
file, indicated that it was the examiner's impression overall 
that the veteran did fall and injured his back during service 
as stated, but that it was not likely that he caused a 
rupture of his disc or set up a situation for a more easily 
ruptured disc roughly 30 years in the future.  The examiner 
concluded that he did not feel that the ruptured disc 
occurred any more likely as a result of his previous back 
trauma than it would have without this previous back trauma.  
The examiner explained that the veteran's later civilian back 
trauma and subsequent surgery was the cause of the veteran's 
low back pain distribution and was the continuing recurring 
cause at this time.  The examiner concluded that it was not 
as likely as not that the veteran's present presentation of 
low back pain and reported leg pain is connected to his 50-
year-ago fall aboard the landing boat in the Army in 1954.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for residuals of a back injury.  While the record 
clearly reflects that the veteran did sustain such an injury 
during service, there is an absence of competent medical 
evidence which demonstrates that any currently diagnosed back 
disorder is a residual of the injury the veteran sustained 
during service.  

With respect to the veteran's claim for service connection 
for a right knee disorder, again, the veteran's service 
medical records show he was treated for right knee 
symptomatology during service.  Available service medical 
records show the veteran was seen for pain in his right knee 
in June 1951 and for a sprain of his right knee in February 
1953.  While a diagnosis of status post right knee trauma was 
recorded following a May 1987 VA examination, and more 
recently a diagnosis of patellar enthesopathy of the right 
knee, there is absolutely no medical evidence which 
demonstrates that any currently diagnosed right knee disorder 
is in any way related to the symptomatology shown in service 
medical records.  

The veteran was afforded a VA examination in October 2006 in 
order to determine whether he has a right knee disorder that 
is causally or etiologically related to service.  Following 
the examination, which included a review of the veteran's 
medical records contained in his claims file, it was the 
examiner's opinion that the knee problem is such a minimal 
level of patellar pathology that this was not a typical 
picture of the type of injury the veteran claimed.  The 
examiner explained that if this injury had existed over a 
period of approximately 50 years, the injury would have had 
to have some significant existence and progressed 
significantly over that number of years, well beyond what was 
seen at the time at the time of the examination.  The 
examiner concluded with an opinion based on the information 
available in the facts of the case it was not as likely as 
not that the knee injury occurred at the time of the 
veteran's 1953 knee injury in service.  It did not appear to 
be the same type of location or progression of an injury 
described at that time by the veteran.

Based on this record, the Board finds that service connection 
for a right knee disorder is not warranted.  The evidence 
again demonstrates that the veteran sustained an injury to 
his right knee during service and that he currently has a 
right knee disorder.  However, in the absence of medical 
evidence demonstrating that a currently diagnosed right knee 
disorder is in some way related to the injury the veteran 
sustained during service, the Board must conclude that the 
medical evidence is against the veteran's claim for service 
connection.  The veteran was advised of the need to submit 
medical evidence demonstrating a nexus or relationship 
between a currently diagnosed right knee disorder in service, 
but failed to do so.  As such, service connection for a right 
knee disorder is not established.  

With respect to the veteran's claim for service connection 
for a right ankle disorder, the veteran's service medical 
records appear to reflect that he sustained an injury to that 
ankle during service.  His service medical record dated in 
October 1952 shows the veteran was seen for complaints of a 
painful ankle [possibly the right ankle] that was felt to be 
a questionable fracture.  However, this injury appears to 
have been acute and transitory in nature and resolved without 
residual disability since the record does not reflect that 
the veteran was seen for complaints, treatment or diagnosis 
of any right ankle disorder subsequent to that date, 
including following separation from service.  Indeed, the 
medical evidence available for review fails to demonstrate 
that the veteran currently has a right ankle disorder.  While 
a VA examination performed in May 1987 noted a history of a 
twisted right ankle in 1952, physical examination disclosed 
no major discomfort and a full range of motion without 
deformity.  Thus, while the pertinent diagnosis following the 
examination was status post right ankle, no defects or 
abnormalities of the right ankle were noted on examination.  
Subsequently dated medical records also failed to document 
the presence of a right ankle disability.

Based on this record, the Board finds that service connection 
for residuals of a right ankle injury is not warranted.  
Simply put, in the absence of evidence of a current 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, even 
were the evidence to demonstrate the current presence of a 
right ankle disorder, there is absolutely no medical evidence 
which would suggest that any currently diagnosed disorder was 
related to service.  Accordingly, the Board concludes that 
service connection for a right ankle disorder is not 
warranted.  

The veteran's last claim for service connection involves a 
claim for residuals of a burn of the right lower extremity.  
In this regard, service medical records do reflect that the 
veteran sustained what was described as a burn of the right 
knee and of the right leg in February 1953.  However, this 
was, as with the situation with the right ankle injury, acute 
and transitory in nature and resolved completely without 
residual disability following appropriate treatment.  This 
conclusion is supported by the fact that no current burns of 
the right lower extremity are demonstrated.  During a 
physical examination performed in October 2006 the examiner 
specifically indicated that there was no scar above the knee 
relating to the previous burn area.  And while the veteran 
indicated an area that he believed to be a scar the examiner 
indicated that there was no evidence of a true scar.

While the veteran clearly sustained a burn to his right lower 
extremity during service, he is not shown to have any 
residual disability attributable to that injury.  While the 
Board acknowledges that a July 1997 letter from a private 
physician to an attorney notes the presence of an area of 
hypopigmented scarring over the anteromedial aspects of the 
right knee that was diagnosed as a burn injury to the right 
knee area with burning scar over the right knee area, no 
residuals of any burn the veteran sustained to his right 
lower extremity remains present.  In this regard, the most 
recent VA examination performed in 2006, which specifically 
examined the veteran for a burn scar, failed to demonstrate 
the presence of any residual burn scars of the right lower 
extremity.  In the absence of any evidence of a current 
disability the Board finds that service connection is not 
warranted. Accordingly, service connection is not warranted.

Increased Evaluation Claim

The veteran essentially contends that the current 
noncompensable evaluation assigned for the scars of his left 
upper and lower eyelids does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a copy of a November 1971 rating 
decision reflects that service connection had been 
established for scars of the left lower and upper eyelids 
that were described as healed, nonsymptomatic and 
nondisfiguring.  That rating decision also reflected that a 
noncompensable evaluation had been assigned from October 11, 
1967, under Diagnostic Code 7800.  That rating has been in 
effect since that time.  

The evidence for consideration consists of statements and 
testimony presented by the veteran, as well as VA medical 
records, including the reports of VA examinations 
specifically afforded the veteran to assess the severity of 
this disability.  

A report of a VA examination performed in May 2005 shows the 
veteran related that he was involved in a motor vehicle 
accident in which he sustained a laceration below the left 
eye that required suturing.  It was noted that the laceration 
healed well.  The veteran reported that since the accident 
the scar had been sensitive and at times even painful.  In 
reviewing the medical records the examiner indicated that 
visits to the eye clinic disclosed no complaints of any 
painful scars close to the left eye.  On physical examination 
the examiner noted that after meticulous and careful 
examination of the skin around the veteran's left eye the 
examiner was not able to find any signs of scars.  The 
veteran did complain of being more sensitive following 
touching the area down his left eye.  Color photographs were 
taken and were associated with the examination report.  

A report of a VA eyes' examination performed in September 
2006 noted the presence of a scar of the left lower eyelid 
that was .2 centimeters in width and .2 centimeters in 
length.  There was no tenderness to palpation or adherence to 
the underlying tissue.  There was no loss of function, soft 
tissue damage or skin ulceration or breakdown over the scar.  
The scar was not elevated or depressed and it was 
specifically indicated that the scar did not produce any 
disfigurement of the head, face or neck.  The scar was noted 
to be the same color as the normal skin.  Color photographs 
were again taken and associated with the claims file.  

Under Diagnostic Code 7800 pertaining to disfiguring scars of 
the head, face or neck, a 10 percent evaluation is for 
assignment with evidence of one characteristic of 
disfigurement.  The eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800 
include:  (1) Scar 5 or more inches (13 or more cm.) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) Surface contour of scar elevated or 
depressed on palpation; (4) Scar adherent to underlying 
tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

A 10 percent evaluation could also be assigned under 
Diagnostic Codes 7803 and 7804 for a scar that is superficial 
and unstable or superficial and painful on examination.  
Consideration could also be given to Diagnostic Code 7805 if 
the scar was shown to produce limitation of function.  But in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

After reviewing the evidence of record, the Board finds that 
the veteran does not meet the requirements for a compensable 
evaluation for the scars of his left upper and lower eyelids.  
Simply put, the veteran is not shown to have any one of the 
characteristics of scar disfigurement set forth under 
Diagnostic Code 7800.  In addition, the veteran's scar is not 
shown to be unstable, painful on examination or productive of 
any functional impairment.  Both the May 2005 VA scars' 
examination and the September 2006 VA eyes' examination both 
fail to document clinical findings on examinations that would 
warrant a compensable evaluation for this disability.  
Accordingly, a compensable evaluation for scars of the left 
upper and lower eyelids is not warranted.


ORDER

New and material evidence having been submitted, the claims 
for service connection for residuals of a back injury, a 
right knee disorder, a right ankle disorder and residuals of 
a burn of the left lower extremity are reopened.  

Service connection for residuals of a back injury is denied.

Service connection for right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for residuals of a burn of the left lower 
extremity is denied.  

A compensable evaluation for scars of the left upper and 
lower eyelids is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


